Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (7/28/2015), is being examined under the first inventor to file provisions of the AIA .   Claims (1-21 and 23-27) are pending, of which 1-19 are withdrawn. Claims 20-27 were examined in a Final office action on 2/16/2022 in response to applicant’s submission of 11/2/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered. Claims 20-21 and 23-27 are being examined. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
7.    As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
transfer member in claims 20, 25;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For the purposes of examination: 
Transfer member appears to be a spider as in terms of paragraphs [0005, 0078] of the specification, or equivalents thereof) and the substrate stage which goes up/down to receive or unload substrate.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Boitnott et al (US 5667592) in view of Dip (US 2008/0193643) and Liu et al (20180187304) and additionally substantiated by Shero et al (US 20030072975). 
Boitnott et al disclose a modular semiconductor wafer processing system comprises a plurality of detachable process reactors and other types of generators that can be attached to any of several ports on the lid of a circular wafer handling chamber. A multiple-spoke single-axis rigid-arm transfer carousel centrally located within the circular wafer handling chamber has access to the respective process areas beneath each port in the lid. A set of independent cylindrical sleeves with sealing rings are provided to rise up from the floor of the circular wafer handling chamber to contact and seal against the lid to isolate each of the process stations. The multiple-spoke single-axis rigid-arm transfer carousel is automatically positioned out of the way before the cylindrical rings are raised and sealed. (Abstract and Fig 1A-2B)
Therefore, they disclose plurality of stations independently controllable from each other (since they could be individually sealed after receiving a substrate) and served by a common transfer member (30). The stations could be individually heated to a precise temperature for processing (Col 3 line 20-38 and Col 3 line 66- Col 4 line 1).
The stages holding the substrate are movable from loading position to processing position through intermediate space, where they are sealed to be isolated from other stations. 
Boitnott et al disclose a modular semiconductor wafer processing system with plurality of process reactors which could be used for cyclic process of ALD type processing. Such processing was well known in the prior art.
Dip teach a deposition reactor including a first station 76 (compartment – Fig. 2A) configured to contain a first substrate 15 [0034] comprising a first exposed surface (one exposed portion of substrate 15) and a second exposed surface (a second exposed portion of substrate 15); 
a second station 80 configured to contain the first substrate 15 [0006], wherein the first station 76 is configured to contact the first exposed surface of the first substrate 15 in the first station 76 with a first reactant (90 - 0038) at a first temperature (due to one or more heaters – 0038 such that a layer of the first reactant 90 is deposited on the first substrate 15 [at least 0051], wherein the second station 80 is configured to contact the first exposed surface of the first substrate 15 in the second station 80 with a second reactant 92 (0038) at a second temperature (due to one or more heaters – 0038) and substantially in the absence of the first reactant (since first reactant 90 is supplied in only the first station 76 (0038); a transfer system 22, 24, 50 (wafer transfer mechanism, rotating substrate holder – 0022, 0027, 0031) comprising a transfer member (Fig. 1); a controller 30 [0024] comprising a processor (CPU) that provides instructions to the reactor to control a cycle [at least 0024] of moving the first substrate 15 via the transfer system 22 to the first stage of the first station 76, directing the first station 76 to contact the first substrate 15 with the first reactant 90 at a first temperature (through one or more heaters – 0038), moving the first substrate 15 to the second  stage of the second station 80 via the transfer system 50, and directing the second station 80 to contact the first substrate with the second reactant 92 (through one or more heaters){0032, 0038, 0040, 0047, 0051}, and further to repeat the cycle until a film of desired thickness is formed on the first exposed surface (0023, 0024, 0051), wherein the transfer member (end effector) engages with the substrate 15 (Fig. 1).
Regarding the limitation of first and second exposed surfaces of the substrate, it is noted that the first and second exposed surfaces point to a process (as disclosed in specification according to the prior art of 14/687833) on a substrate. The apparatus of Boitnott et al by its independently controlled process reactors is capable of processing substrates with first and second exposed surfaces. Nevertheless, there are other instances of this teaching in the prior art.
For example, Liu teach a deposition apparatus comprising a processing chamber 110 for processing substrates 160 (Fig. 2 and 0052, 0054). Liu also teach a substrate 10 having a first exposed surface 20 (metal – 0023, 0024) and a second exposed surface 40 (dielectric – 0025), and wherein a film 70 is deposited on the first exposed surface 20 (Figs. lA -1D and at least 0023-0038, 0061).
Liu also teach a first station 121 (Fig. 2 and 0054) is configured to contact a first exposed surface 40 and second exposed surface 20 of the first substrate 10 with a first reactive gas (Fig. 1D and 0054, 0055),
the second station 122 (Fig. 2 and 0055) is configured to contact a first exposed surface 40 and a second exposed surface 20 of the first substrate 10 with a second reactive gas (Figs. 1A-1D and at least 0056).
Regarding the limitation of heated showerhead, Liu discloses, heating by heating of gas (Para [0068]) which changes the temperature of substrate also and therefore points to heating of showerhead. Also, since process reactors are individually controllable each could be controlled to a unique temperature. 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to configure the first and second stations to contact the first and second exposed surfaces of the substrate with first and second reactants respectively in view of teaching by Liu in the apparatus of Boitnott et al to enable obtain selective processing over different exposed surfaces of the substrate. 
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to configure the controller to selectively form the film over the first exposed surface but not over the second exposed surface in view of teaching by Liu in the apparatus of Dip as a known type of ALD process for its known benefits of forming film selectively.
Further, heated showerhead, was well known for controlling the deposition temperature. Shero et al, explicitly disclose heating of the showerhead for its deposition apparatus (Para [0060] and Fig 2B 180).
Regarding Claims 23 and 24 since in Boitnott et al the stations are designed as independent process reactors gas isolation would be inherent. 
Regarding Claim 25 intermediate space is disclosed in Boitnott et al (88)
Regarding Claim 26 and 27 the transfer member is a rotating spider type wafer support (90).  



Response to Amendment and arguments
	Applicant argues that Boitnott fails to disclose a movable stage configured to move a substrate between a station and intermediate space.
	This is not persuasive since the stage moves up/down in to the intermediate space as in Fig 1A and description. Applicants arguments regarding heated showerhead are not persuasive in view of the current office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716